In re Armentor, Adam Joseph Jr.; applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR-84-514; Parish of Calcasieu, 14th Judicial District Court, Div. “D”, No. 11439-83.
Prior Report: La.App., 470 So.2d 401.
Granted and remanded. Defendant’s motion for a continuance grounded on a need for further psychiatric evaluation was denied. Defendant’s motion for a new trial on this ground was also denied. Defendant may have been denied his constitutional right to present a defense, i.e., insanity at the time of the commission of the offenses. Accordingly, the case is remanded to the district court for a hearing on the motion for a new trial at which hearing evidence as to defendant’s mental capacity at the time of the commission of the offenses may be presented by defendant after defendant has been afforded the opportunity to secure further psychiatric examination. The state should be permitted to rebut this evidence. Thereafter, the trial judge should rule on the motion for a new trial, reserving to each party the right to seek supervisory writs to the court of appeal from an adverse ruling and thereafter to this court, if necessary.